            Case 1:19-cv-03409-MLB Document 17 Filed 02/06/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BEST MEDICAL INTERNATIONAL, INC.,                    )
                                                     )
                              Plaintiff,             )
                                                     )
                 v.                                  )    C.A. No. 18-1600-MN
                                                     )
ELEKTA AB, ELEKTA HOLDINGS U.S., INC.,               )
ELEKTA INC., ELEKTA LTD., and                        )
IMPAC MEDICAL SYSTEMS, INC.,                         )
                                                     )
                              Defendants.            )


                 ELEKTA AB’S AND ELEKTA LTD.’S MOTION TO DISMISS
                      FOR LACK OF PERSONAL JURISDICTION

         Defendants Elekta AB and Elekta Ltd. hereby respectfully move to dismiss for lack of

personal jurisdiction. The grounds for this motion are fully set forth in the accompanying

opening brief and supporting declarations.


                                               ASHBY & GEDDES

Of Counsel:                                    /s/ Steven J. Balick
                                               _____________________________
Ronald S. Lemieux                              Steven J. Balick (#2114)
Tamara D. Fraizer                              Andrew C. Mayo (#5207)
Vid R. Bhakar                                  500 Delaware Avenue, 8th Floor
Squire Patton Boggs (US) LLP                   P.O. Box 1150
1801 Page Mill Road, Suite 110                 Wilmington, DE 19899
Palo Alto, CA 94304-1216                       (302) 654-1888
650-856-6500                                   sbalick@ashbygeddes.com
                                               amayo@ashbygeddes.com
Theresa A. Rakocy
Squire Patton Boggs (US) LLP                   Attorneys for Defendants
4900 Key Tower 127 Public Square
Cleveland, OH 44114
216-479-8500

Dated: February 6, 2019


{01415423;v1 }
